UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7408


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OSCAR ROBERTO SANTOS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:13-cr-00321-RDB-1)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Roberto Santos, Appellant Pro Se. Paul Michael Cunningham, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Roberto Santos appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release based on the COVID-19

pandemic. We review the district court’s order for abuse of discretion. See United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). Upon review

of the record, we conclude that the district court did not abuse its discretion in denying

Santos’ motion. See United States v. High, 997 F.3d 181, 187-91 (4th Cir. 2021).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2